DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13-17, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi et al (US 2010/0156249) in view of Park (US 2010/0141095) and Chung (US 2010/0045311).  
Choi shows the system claimed including a sensor attached to an object (2), the sensor include a plurality of nanowires (30) forming a network, and a first electrical contact (10) and a second electrical contact (20) are coupled to a first and a second portion of the network (30) wherein a change of the structural property or characteristic related to a change in structure of the object is detected based on a change of an 
	Park shows it is known to provide a sensor having a carbon nanotube engineered composite material having a CNT network (120) formed of a plurality of CNTs (122) organized a matrix material (115) wherein the CNTs are uniformly distributed therein as illustrated in Figure 1. Also see para [0034]. Park further shows that the sensor is a piezoelectric device whose electrical conductivity is changed in proportion to an amount of deformation acting on the sensor. Also see para [0003].  
	Chung shows it is known that a carbon nanotube structure is a piezoresistive material that exhibits an electrical resistance changes when subjected to strain or  stress wherein a detector circuit/system, including a programmable system such as a computer system, is provided to detect a change in the structural property by measuring a change in the resistance. Also see para [0012], [0023] and [0025]. 
	In view of Park and Chung, it would have been obvious to one of ordinary skill in the art to adapt Choi with the sensor having a CNT network having a plurality of CNTs organized in a matrix as an alternative known sensor element that serves to detect a change in the structural and physical property of the object wherein such change is illustrated by a change in the electrical resistance that provides a piezoresistive response as an integrity/health of the system is determined based on the deformed shape or damage/force/stress acted on the object.     

With respect to claim 17, Choi further shows it is known to provide a plurality of electrodes pairs as shown in Figures 4 and 5 wherein the detection system is taught by Taller.
With respect to claim 20, Choi shows a stress/force acting on the object that allows for a change in the electrical energy of the electrical network (30), and as the stress is changed with a presence or absence, a phase change, of a substance acting on the object, the resistance or electrical conductivity of the CNT network of Wang would also have changed due to the deformation of the object acting on the sensor having a CNT network as taught by Park.  
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi in view of Park and Chung as applied to claims 13-17, 19 and 20 above, and further in view of Morris Jr et al (US 6,512,444) and Jiang et al (US 2009/0268556).
Choi in view of Park and Chung shows the system claimed including Chung showing a multiplex but does not explicitly show the multiplexer for combining measurements from a plurality of the electrode pairs.
Morris shows it is known to provide a multiplexer that takes measurements from a plurality of inputs such as sensing wires.

In view of Morris and Jiang, it would have been obvious to one of ordinary skill in the art to adapt Choi in view of Park and Chung, with a multiplexer that is known to process a plurality of measurements or inputs wherein such inputs can be provided from a plurality of the electrode pairs so that each of sections defined by the electrode pairs can be processed by the multiplexer. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SANG Y PAIK/Primary Examiner, Art Unit 3761